691 N.W.2d 192 (2004)
2004 ND 219
Richard A. ENGWICHT III, Plaintiff and Appellant
v.
Alan J. LAKO dba Lako Drilling, Defendant and Appellee.
No. 20040079.
Supreme Court of North Dakota.
November 26, 2004.
Jay A. Schmitz, Jamestown, ND, for plaintiff and appellant.
Monte L. Rogneby (argued) and Christel M. Bender (on brief), Vogel Law Firm, Bismarck, ND, for defendant and appellee.
PER CURIAM.
[¶ 1] Richard Engwicht appealed from a judgment in which the district court judge, sitting as the trier of fact, interpreted an oral contract for well-drilling services in favor of Alan Lako. Engwicht maintains the district court erred in its interpretation of the parties' oral contract and believes the district court's findings of fact are clearly erroneous. Engwicht argues the parties contracted for a tangible product, a completed artesian well, rather than simply contracting for drilling services. Engwicht points to the parties' mutual testimony *193 and conduct in performing their obligations to support his contention. After reviewing the entire record, we conclude the district court's findings of fact are not clearly erroneous and we affirm the judgment under N.D.R.App.P. 35.1(a)(2).
[¶ 2] GERALD W. VANDE WALLE, C.J., DALE V. SANDSTROM, WILLIAM A. NEUMANN, MARY MUEHLEN MARING, JJ., concur.
[¶ 3] The Honorable DONALD L. JORGENSEN, D.J., sitting in place of KAPSNER, J., disqualified.